UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7462



CLAYTON ELEY,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-631-2)


Submitted:   June 10, 2004                 Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clayton Eley, Appellant Pro Se. John H. McLees, Jr., OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Clayton Eley seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

as untimely filed his petition under 28 U.S.C. § 2254 (2000).                  An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.      28 U.S.C. § 2253(c)(1) (2000).           When, as here,

a district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”      Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                   We

have independently reviewed the record and conclude that Eley has

not made the requisite showing.            See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).         Accordingly, we deny Eley’s motion to

proceed in forma pauperis, deny a certificate of appealability, and

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented      in   the

materials     before   the   court   and     argument   would    not    aid   the

decisional process.

                                                                       DISMISSED


                                     - 2 -